10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 3:19-cv-00291-LRH-CBC Document 16 Filed 09/03/19 Page 1 of 2

e

LZ

 

 

 

 

 

 

 

 

 

_7_ FILED ____ RECEIVED
Mark Mausert ——_— ENTERED SERVED ON
NV Bar No. 2398 COUNSELIPARTIES OF RECORD
729 Evans Avenue
Reno, NV 89512 SEP - 3 2%
(775) 786-5477
Fax (775) 786-9658 CLERK US DISTRICT COURT
mark@emarkmausertlaw.com DISTRICT OF NEVADA
Attorney for Plaintiff BY: DEPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DANIELLE MOORE, Case No. 3:19-cv-0029 1-LRH-CBC
Plaintiff,
VS. STIPULATION AND [PROPOSED] ORDER
CARSON TAHOE REGIONAL TO EXTEND DEADLINE TO FILE JOINT

CASE MANAGEMENT REPORT

MEDICAL CENTER and DOES I-X, :
(First Request)

Defendants.

 

 

 

 

COMES NOW, Plaintiff DANIELLE MOORE, and Defendant CARSON TAHOE
REGIONAL MEDICAL CENTER, by and through their undersigned counsels of record, hereby
stipulate and respectfully request an Order granting the Stipulation to extend the deadline to file
the Joint Case Management Report, per the Court’s Order (ECF No. 11), from September 3,
2019 to September 6, 2019.

H
Hf

H

STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE JOINT CASE MANAGEMENT REPORT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 3:19-cv-00291-LRH-CBC Document16 Filed 09/03/19 Page 2 of 2

The parties request this extension due to the workload of Plaintiff's counsel! as a result of
a recent vacation and the loss of an associate attorney. This represents the parties’ first request ta

extend this deadline.

DATED this 34 day of September, 2019. DATED this 3 day of September, 2019.
MARK MAUSERT LAW OFFICE JACKSON LEWIS P.C.
By: __/s/ Mark Mausert By: _/s/ Kelly Kichline
MARK MAUSERT KELLY R. KLICHLINE
729 Evans Avenue LYNNE McCHRYSTAL
Reno, Nevada 89512 Bank of America Plaza
300 S. Fourth Street, Suite 900
Attorney for Plaintiff Las Vegas, Nevada 89101

Attorneys for Defendant

IT IS SO ORDERED.

DATED this , if day of September, 2019.

—LVLAMA

ITED STATES WAGISTRATE JUDGE

STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE JOINT CASE MANAGEMENT REPORT

 
